Name: 82/826/EEC: Commission Decision of 24 November 1982 concerning certain measures to prevent the spread of classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-07

 Avis juridique important|31982D082682/826/EEC: Commission Decision of 24 November 1982 concerning certain measures to prevent the spread of classical swine fever Official Journal L 347 , 07/12/1982 P. 0024 - 0024*****COMMISSION DECISION of 24 November 1982 concerning certain measures to prevent the spread of classical swine fever (82/826/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/61/EEC (2), and in particular Article 9 thereof, Whereas an outbreak of swine fever has occurred in a limited area of the territory of Belgium; whereas this disease is liable to endanger the livestock of other Member States, in view of the large quantities of animals imported by them; Whereas, in consequence, it is necessary that the other Member States adopt appropriate measures for their protection for the period of time necessary for the eradication of this epidemic; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the introduction into their territory of live pigs coming from the following part of the Province of Antwerp, municipality of Baarle Hertog excluded, in Belgium. Limited in the west by National Route 20 from the Netherlands border to the junction of the E 3 with National Route 20, limited in the north by the Netherlands border and limited in the south by Motorway E 3 from the junction with National Route 20. Article 2 The health certificate, provided for by Council Directive 64/432/EEC, which accompanies the live pigs dispatched from Belgium, must be completed with the following: 'animals in conformity with the Commission Decision of 24 November 1982.' Article 3 The Commission will follow developments in the situation and will modify this Decision in respect of such developments. Article 4 This Decision is addressed to the Member States. Done at Brussels, 24 November 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 29, 6. 2. 1982, p. 13.